Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Patrick Connolly on 5/6/22.
The application has been amended as follows: 
Please CANCEL claims 1, 6, and 7
Please REPLACE claims 8-10 as set forth below:
8.	An input interface on a mobile information processing terminal configured to progress a game through sequentially performing event processing that occurs repetitively, wherein the mobile information processing terminal is caused to execute a process that includes: 
a speed of travel monitoring step for monitoring a speed of travel in the real world of
the mobile information processing terminal, wherein the speed of travel is compared to
a prescribed value, and when the speed of travel is equal to, or greater than, the
prescribed value, then forcibly performing a single batch-completion operation that
processes, simultaneously as a batch, a plurality of subject processes;
an individual inputting step for receiving individually an input of a user operation on
a mobile information processing terminal for a selected individual subject process of a plurality of subject processes that appear in the event processing, when the speed of travel is less than the prescribed value;
a batch operation inputting step for receiving, in the individual inputting step, a single batch-selection operation when the speed of travel is less than the prescribed value for selecting for processing, as a batch, at least a subset of the plurality of subject processes, wherein the single batch-selection operation comprises one of:
tilting the mobile information processing terminal;
shaking the mobile information processing terminal; or
inputting noise through airflow pressure by blowing on the mobile information processing terminal; and
an execution processing step for causing the game to progress, through defining the event processing as having been performed when the plurality of subject processes have been processed;
wherein a character’s movement in the game is linked to the physical movement of the mobile information processing terminal; and
wherein graphics from the game are superimposed on city blocks of a real world map.

9.	An input interface system of a mobile information processing terminal configured to progress a game through sequentially performing event processing that occurs repetitively, comprising:
a speed of travel monitoring portion configured to monitor a speed of travel in the real world of the mobile information processing terminal, wherein the speed of travel is compared to a prescribed value, and when the speed of travel is equal to, or greater than, the prescribed value, then forcibly performing a single batch-completion operation that processes, simultaneously as a batch, a plurality of subject processes;
an individual inputting portion for receiving individually an input of a user operation on a mobile information processing terminal for a selected individual subject process of a plurality of subject processes that appear in the event processing, when the speed of travel is less than the prescribed value;
a batch operation inputting portion for receiving a single batch-selection operation when the speed of travel is less than the prescribed value for selecting for processing, as a batch, at least a subset of the plurality of subject processes, wherein the single batch-selection operation comprises one of:
tilting the mobile information processing terminal;
shaking the mobile information processing terminal; or
inputting noise through airflow pressure by blowing on the mobile information processing terminal; and
an execution processing portion configured to progress the game, through defining the event processing as having been performed when the plurality of subject processes have been processed;
wherein a character’s movement in the game is linked to the physical movement of the mobile information processing terminal; and
wherein graphics from the game are superimposed on city blocks of a real world map.

10. 	An input interface of a mobile information processing terminal configured to progress a game through sequentially performing event processing that occurs repetitively, including:
	monitoring a speed of travel in the real world of the mobile information processing terminal, wherein the speed of travel is compared to a prescribed value, and when the speed of travel is equal to, or greater than, the prescribed value, then forcibly performing a single batch-completion operation that processes, simultaneously as a batch, a plurality of subject processes selected during the single-batch selection operation;
receiving individually an input of a user operation on a mobile information processing terminal for a selected individual subject process of a plurality of subject processes that appear in the event processing, when the speed of travel is less than the prescribed value;
receiving a single batch-selection operation for selecting for processing, as a batch, at least a subset of the plurality of subject processes, wherein the single batch-selection operation comprises one of:
tilting the mobile information processing terminal;
shaking the mobile information processing terminal; or
inputting noise through airflow pressure by blowing on the mobile information processing terminal; and
progressing the game, through defining the event processes as having been performed when the plurality of subject processes have been processed;
linking a character’s movement in the game to the physical movement of the mobile
information processing terminal; and
	superimposing graphics from the game on city blocks of a real world map.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments along with examiners amendments overcome the 112 rejection.  Specifically, the embodiment of paragraph 70 describes forcibly executing a batch operation when the speed of travel is equal to or greater than a prescribed value, and receiving individually an input of user operations and receiving single batch selection operations in the manner described in the claims when the prescribed value is below a prescribed threshold.  This embodiment further overcomes the art of Hall and Tran as Hall describes allowing for a player to target a single monster similar to the individual inputting step or plurality of monsters in a target effect area similar to the batch selection operation of the instant application, and Tran discloses similar control methods to the instant application, however none of the art of record teaches monitoring a speed of travel forcibly performing the batch operation when the speed if travel is at or above a prescribed threshold, and only performing individual input and batch operation inputs when the speed of travel is below a predetermined threshold.
Applicants amendments overcome the 101 issues, as both claims 8 and 9 add “a mobile information processing terminal”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H HENRY/Examiner, Art Unit 3715